DETAILED ACTION
This Office Action is in response to the application filed on 30 October 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 9, 11-14, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharangpani et al. (US 2018/0090373 A1; hereinafter Sharangpani).
In regards to claim 1, Sharangpani teaches a three-dimensional memory device comprising: 
an alternating stack of insulating layers (32) [0034] and electrically conductive layers (24/126) ([0086], [0133], [0136, [0138-0140]) located over a substrate (9) [0029], wherein each electrically conductive layer within a subset of the electrically conductive layers comprises a respective first metal layer (24) containing an elemental metal and a respective first metal silicide layer (126) comprising a metal silicide of the elemental metal (figs. 1-8); 
memory openings (29) [0050] vertically extending through the alternating stack (fig. 2); and 
memory opening fill structures (55) [0074] located within the memory openings and comprising a respective memory film (50) [0074] and a respective vertical semiconductor channel (60) [0075], 
wherein each first metal silicide layer is spaced from a respective overlying one of the insulating layers, from a respective one of the underlying one of the insulating layers, and from a respective one of the memory openings by the respective first metal layer (fig. 7).
In regards to claim 2, Sharangpani teaches the limitations discussed above in addressing claim 1. Sharangpani further teaches the limitations wherein each first metal silicide layer (126) is spaced from a respective overlying one of the insulating layers (32), from a respective one of the underlying one of the insulating layers, and from a respective one of the memory openings by a same spacing (figs. 8).
In regards to claim 3, Sharangpani teaches the limitations discussed above in addressing claim 1. Sharangpani further teaches the limitations wherein each electrically conductive layer within the subset of the electrically conductive layers further comprises a respective second metal layer (e.g. 46F) [0149] in contact with the respective first metal silicide layer and spaced from the respective first metal layer by the respective first metal silicide layer (figs. 13).
In regards to claim 6, Sharangpani teaches the limitations discussed above in addressing claim 1. Sharangpani further teaches the limitations wherein each electrically conductive layer within the subset of the electrically conductive layers is spaced from an overlying one of the insulating layers, an underlying one of the insulating layers, and from the memory opening fill structure by a backside blocking dielectric layer (22) ([0085]; figs. 8).
In regards to claim 9, Sharangpani teaches the limitations discussed above in addressing claim 1. Sharangpani further teaches the limitations wherein each first metal layer within the subset of the electrically conductive layers comprises: 
an upper horizontally-extending metal sheet (e.g. upper most horizontal portion of (24) in a single instance of (43)) [0086] including first openings around each of the memory openings (e.g. (24) does not impede on (49)) (figs. 8); 
a lower horizontally-extending metal sheet (e.g. lower most horizontal portion of (24) in a single instance of (43)) [0086] including second openings around each of the memory openings (e.g. (24) does not impede on (49)) (figs. 8); and 
vertically-extending cylindrical metal portions (e.g. vertical portions of (24) in contact with (55)) laterally surrounding a respective one of the memory openings and vertically connecting the upper horizontally-extending metal sheet and the lower horizontally-extending metal sheet (figs. 8).
In regards to claim 11, Sharangpani teaches the limitations discussed above in addressing claim 1. Sharangpani further teaches the limitations wherein: 
the alternating stack comprises a terrace region in which each electrically conductive layer other than a topmost electrically conductive layer within the alternating stack laterally extends farther than any overlying electrically conductive layer within the alternating stack ([0033]; fig. 2: in region (300)); 
the terrace region includes stepped surfaces of the alternating stack that continuously extend from a bottommost layer within the alternating stack to a topmost layer within the alternating stack ([0033]; fig. 2: in region (300)); and 
support pillar structures ([0049]; fig. 2: evidenced by (19)) extend through the stepped surfaces and through a retro-stepped dielectric material portion that overlies the stepped surfaces (fig. 2).
In regards to claim 12, Sharangpani teaches a method of forming a three-dimensional memory device, comprising: 
forming an alternating stack of insulating layers (32) [0034] and sacrificial material layers (42) [0034] over a substrate (9) [0029]; 
forming memory openings (49) [0050] vertically extending through the alternating stack (fig. 2); 
forming memory opening fill structures (55) [0074] in the memory openings, wherein each of the memory opening fill structures comprises a respective memory film (50) [0074] and a respective vertical semiconductor channel (60) [0075]; 
forming backside recesses (43) [0081] by removing the sacrificial material layers selective to the insulating layers and the memory opening fill structures (fig. 7);
depositing a first metal layer (23) [0086] containing an elemental metal in the backside recesses (fig. 8B); and 
forming a first metal silicide layer (126) comprising a metal silicide of the elemental metal on the first metal layer ([0133], [0136], [0138-0140]; fig. 13C: (124) can be tungsten and (126) can be WSi).
In regards to claim 13, Sharangpani teaches the limitations discussed above in addressing claim 12. Sharangpani further teaches the limitations further comprising: 
forming a via opening through an upper portion of the first metal layer using the first metal silicide layer as an etch stop (fig. 13D; and 
filling the via opening with a word line contact via structure which contacts the first silicide layer ([0197], [0201]; fig. 13H: e.g. (26F) to form (46)).
In regards to claim 14, Sharangpani teaches the limitations discussed above in addressing claim 12. Sharangpani further teaches the limitations wherein: 
the first metal layer is deposited by decomposition of a precursor gas containing a compound of the elemental metal and at least one fluorine atom [0099]; and 
the method further comprises adsorbing chlorine molecules of a silicon and chlorine containing precursor gas on a surface of the first metal layer and volatilizing a silicon fluoride compound formed by reaction between the chlorine molecules and residual fluorine atoms within the first metal layer prior to formation of the first metal silicide layer, thereby removing the residual fluorine atoms from the surface of the first metal layer [0158].
In regards to claim 17, Sharangpani teaches the limitations discussed above in addressing claim 12. Sharangpani further teaches the limitations further comprising forming a second metal layer (46F) on the first metal silicide layer ([0197, [0201]; fig. 13H).
In regards to claim 20, Sharangpani teaches the limitations discussed above in addressing claim 12. Sharangpani further teaches the limitations further comprising:
forming a backside trench (79) [0079] vertically extending through the alternating stack, wherein the backside recesses (43) [0081] are formed by providing an isotropic etchant [0054] that etches a material of the sacrificial material layers (42) [0054] through the backside trench; and 
removing portions of the first metal layer and the first metal silicide layer that are deposited in the backside trench, wherein electrically conductive layers comprising remaining portions of the first metal layer and the first metal silicide layer are formed in the backside recesses (fig. 13H).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani as applied to claims 1 and 14, in view of Sharangpani et al. (US 2018/0033646 A1; hereinafter Sharangpani’646).
In regards to claim 7, Sharangpani teaches the limitations discussed above in addressing claim 1. Sharangpani appears to be silent as to, but does not preclude, the limitations wherein each electrically conductive layer within the subset of the electrically conductive layers comprises a respective metallic barrier liner comprising a conductive compound of at least one metal and at least one non- metallic element. Sharangpani’646 teaches the limitations wherein each electrically conductive layer within the subset of the electrically conductive layers comprises a respective metallic barrier liner comprising a conductive compound of at least one metal and at least one non- metallic element [0158-0160]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Sharangpani with the aforementioned limitations taught by Sharangpani’646 to have a conformal deposition of a silicon containing, but not pure silicon layer, by affecting the temperature at which the layer is deposited (Sharnagpani’646 [0158]).
In regards to claim 8, the combination of Sharangpani and Sharangpani’646 teaches the limitations discussed above in addressing claim 12. Sharangpani’646 further teaches the limitations wherein: each metallic barrier liner comprises one of TiN, TaN, and WN; the first metal silicide layer comprises tungsten silicide; and the first metal layer comprises tungsten [0158-0160]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Sharangpani with the aforementioned limitations taught by Sharangpani’646 to have a conformal deposition of a silicon containing, but not pure silicon layer, by affecting the temperature at which the layer is deposited (Sharnagpani’646 [0158]).
In regards to claim 15, Sharangpani teaches the limitations discussed above in addressing claim 14. Sharangpani appears to be silent as to, but does not preclude, the limitations wherein: the silicon and chlorine containing precursor gas comprises dichlorosilane; and adsorption of the chlorine molecules on the surface of the first metal layer is performed at a temperature that does not induce deposition of silicon on the surface of the first metal layer. Sharangpani’646 teaches the limitations wherein: the silicon and chlorine containing precursor gas comprises dichlorosilane; and adsorption of the chlorine molecules on the surface of the first metal layer is performed at a temperature that does not induce deposition of silicon on the surface of the first metal layer [0158-0160]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Sharangpani with the aforementioned limitations taught by Sharangpani’646 to have a conformal deposition of a silicon containing, but not pure silicon layer, by affecting the temperature at which the layer is deposited (Sharnagpani’646 [0158]).
In regards to claim 16, the combination of Sharangpani and Sharangpani’646 teaches the limitations discussed above in addressing claim 15. Sharangpani’646 further teaches the limitations further comprising: increasing a temperature to deposit a silicon layer from the silicon and chlorine containing precursor gas on a surface of the first metal layer; and annealing the silicon layer and the first metal layer, wherein the first metal silicide layer is formed by a silicidation reaction between the silicon layer and a surface portion of the first metal layer [0158-0160]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Sharangpani with the aforementioned limitations taught by Sharangpani’646 to have a conformal deposition of a silicon containing, but not pure silicon layer, by affecting the temperature at which the layer is deposited (Sharnagpani’646 [0158]).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani as applied to claim17 above, and further in view of Seo et al. (US 2015/0061155 A1; hereinafter Seo).
In regards to claim 18, Sharangpani teaches the limitations discussed above in addressing claim 14. Sharangpani appears to be silent as to, but does not preclude, the limitations further comprising forming a second metal silicide layer on the second metal layer. Seo teaches the limitations further comprising forming a second metal silicide layer (64) [0093] on the second metal layer ([0093]: metal layer) (figs. 20-26). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Sharangpani with the aforementioned limitations taught by Seo to increase device density and lower production costs (Seo [0003]).
Allowable Subject Matter
Claims 4, 5, 10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812